Citation Nr: 1550329	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

In December 2014, this matter was previously before the Board.  At that time, the Board reopened the Veteran's claim and remanded for further development.  The case now returns for final appellate review.

Since the June 2015 supplemental statement of the case, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2011 letter, sent prior to the initial unfavorable decision issued in May 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  

The Board notes that the Veteran testified at the June 2014 hearing that he sought treatment for hearing loss two years after service.  In May 2015, the AOJ sent a letter to the Veteran requesting information and authorization to retrieve those records and affording the Veteran an opportunity to submit any such records in his possession.  No response was received.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in February 2011 with an addendum opinion in May 2012 addressing his bilateral hearing loss claim.  However, the Board determined in the December 2014 remand that such opinion was inadequate to decide the matter.  Thereafter, the Veteran was afforded another VA examination in February 2015 with an addendum opinion in June 2015.  The Board finds that such VA examination and opinion is adequate to decide the issue, as it was predicated on an interview with the Veteran, an appropriate examination, and a review of the record.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a video-conference hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences that he alleges resulted in hearing loss, the type and onset of symptoms, and his contention that noise exposure during military service caused his bilateral hearing loss.  Furthermore, the undersigned directed questioning as to the missing element necessary to grant service connection, namely evidence of a nexus.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion revealed additional records and that an addendum VA etiological opinion was needed, which the Board subsequently remanded to obtain.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

As noted in the Introduction, in December 2014, the Board remanded this matter to obtain outstanding VA and private treatment records and an addendum VA opinion.  With respect to the latter directive, the Board found that a new opinion was necessary to consider the Veteran's report of noise exposure while serving aboard the USS Strong and his in-service and Reserve audiograms, with appropriate conversions.  As discussed above, VA treatment records were obtained, and the Veteran was provided an opportunity to provide information and authorization for any outstanding private treatment records, to which he did not respond.  Subsequently, a VA examination and opinion was obtained in February 2015 with an addendum opinion in June 2015, which considered the evidence indicated in supporting the conclusion reached.  Thereafter, the claim was readjudicated in a June 2015 supplemental statement of the case.  

Therefore, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran contends he currently has bilateral hearing loss as a result of his military service in Vietnam.  Specifically, the Veteran alleges that, while serving aboard a ship that provided gunfire support to troops in Vietnam, he was stationed behind a gun mount, which fired 200 to 300 rounds at a time, with no hearing protection.  As such, he claims that service connection for bilateral hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board observes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to hearing loss.  

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate date comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the Veteran's August 1964 examination conducted at the time of his entrance to active duty reflects the following puretone thresholds, with the ASA puretone thresholds represented by the digit not contained in parentheses, while the converted ISO-ANSI puretone thresholds are contained in the parentheses: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (5)
5 (10)
LEFT
5 (20)
-5 (5)
-5 (5)
5 (15)
5 (10)

A September 1964 audiological examination reflected the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
10 (15)
LEFT
0 (15)
10 (20)
0 (10)
5 (15)
5 (10)

A March 1966 audiogram reflected the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)

A February 1967 audiogram revealed the following puretone thresholds: 



HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
15 (25)
20 (25)
LEFT
5 (20)
5 (15)
5 (15)
10 (20)
15 (20)

A November 1968 audiogram revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
5
0
10
LEFT
10
10
5
0
5

A January 1970 audiogram revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
5
5
10
10

In August 1970, audiogram results revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
n/a
LEFT
20
15
10
15
n/a

A January 1971 audiogram revealed the following puretone thresholds: 



HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10
10
20
10
10
10
10
15
20

A February 1971 audiogram revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
10
n/a
LEFT
10
5
5
5
n/a

A June 1971 audiogram at the time of the Veteran's discharge from active duty revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
10
n/a
LEFT
10
5
5
5
n/a

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service.  In this regard, his service personnel records dated in May 1968 indicate his service aboard a ship serving in the waters of Vietnam.  Such is consistent with the Veteran's reports of exposure to gunfire while aboard a ship in Vietnam.  As such, the Board finds the Veteran's reports of exposure to noise from gunfire consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure. 

The Board further finds that the Veteran has a current disability of bilateral hearing loss as defined by VA during the appeal period stemming from his November 2010 claim.  38 C.F.R. § 3.385.  Specifically, a private treatment audiogram dated in June 2010 as well as the February 2011 and February 2015 VA examinations revealed such a diagnosis consistent with VA regulations.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his acknowledged noise exposure during his military service.

In this regard, treatment records after the Veteran's active duty service dated in July 1972 revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
20
15
15
15
15

A February 1973 audiogram further revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
n/a
15
LEFT
5
10
0
n/a
15

Post-service private treatment records include a February 1991 audiogram, revealing the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
15
55
LEFT
5
5
5
15
45

An October 2001 letter from a private treating source noted the Veteran sought treatment for hearing loss in 1992 but there was no technology at that time to help him.  

An undated audiogram printed in October 2001 revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
10
60
LEFT
0
0
0
5
60

A November 2001 letter from a private treating source noted that the Veteran had his hearing tested in June 1984 and was found to have hearing loss, especially in high frequency ranges.  It was noted that such was common in individuals with exposure to prolonged percussions of loud sounds.  The Veteran was noted to have been an artillery gunnery mate, which caused his hearing loss.  

More recently, a January 2009 private audiogram revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
35
75
LEFT
25
25
20
30
70

A June 2010 private audiogram revealed the following puretone threshold: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
15
20
70
LEFT
25
30
15
30
80

A VA examination dated February 2011 revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
25
65
LEFT
20
25
15
30
65

Speech recognition scores were 94 percent in bilateral ears.  The VA examiner noted that the Veteran had bilateral sensorineural hearing loss.  

In a May 2012, a VA examiner opined that the Veteran's August 1964 entrance examination indicated mild high frequency hearing loss bilaterally and subsequent examinations, to include the June 1971 separation examination indicated normal hearing bilaterally.  The examiner opined that it was less likely than not that the Veteran's present hearing loss are related to his military service.  However, as previously noted, the Board determined that such opinion was inadequate to decide the case.

Therefore, the Veteran was afforded another VA examination in the February 2015.  At such time, an audiogram revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
25
40
75
LEFT
45
30
20
35
65

Speech recognition scores were 96 percent in bilateral ears.  The VA examiner noted bilateral sensorineural hearing loss.  

Following a review of the record, to include the Veteran's service treatment records (converted as necessary), his post-service records, and his statements, and conducting an audiological evaluation, the examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  In support of her opinion, the examiner noted  that noise exposure on active duty is conceded, as is Veteran's statement that hearing protection was not always worn in the presence of excessive noise.   She also considered the Veteran's statement that he had an onset of hearing loss was while on active duty and that he was told within 2 years of active duty he had a
loss.  She observed that, in the absence of objective evidence otherwise, this subjective evidence and presumption of combat noise would be sufficient for a
positive opinion; however, she indicated that objective evidence must be considered.  In this regard, the examiner noted that, the Veteran's hearing acuity, as recognized and compensated by VA, was normal upon his entrance to service.  Furthermore, she reported that all examinations dated through 1973 indicate normal hearing through 4000 Hertz in both ears, with no permanent shift in hearing from enlistment exam in 1965 or pre-induction exam in 1964 to examinations of January 1971, June 1971, 1972, or 1973.  The examiner stated that no permanent significant shift in hearing beyond test variability is objective evidence of no permanent auditory damage from conceded noise on active duty.  Specifically, she determined that the etiology of hearing loss through 4000 Hertz is not an event on active duty because there is evidence of no auditory damage from 1964-1973, and, with ANSI to ISO conversion, there is even less of a shift in hearing from enlistment to
separation.  The examiner ultimately opined that, although noise exposure is conceded and the relationship between noise and auditory damage and hearing loss is well documented, there must be a nexus, evidence of auditory damage to relate current hearing loss with noise on active duty, and the objective evidence is against a nexus in this case.

While VA does not recognize or compensate hearing loss above 4000 Hz, the examiner also noted hearing loss at 6000 Hertz at entry into service.  The examiner found that such hearing loss preexisted service and was not aggravated by service.  Specifically, she determined that, while hearing loss at 6000 Hertz fluctuated during active duty, there was no significant shift in four post-separation examinations and from entrance to separation.   

In June 2015, the VA examiner provided an addendum opinion in which she opined that the Veteran's hearing loss was not due to military noise exposure or manifested within one year of discharge.  In support of her opinion, she cited to the Veteran's post-service audiogram from March 1973 (which may, in fact, be referring to the February 1973 audiogram) in which the Veteran's hearing was normal bilaterally and indicated that medical literature does not support delayed onset of hearing loss from noise exposure.  

The Board is allowed to favor one medical opinion over another, provided it gives an adequate statement of its reasons and bases for doing so.  See D'Aries, supra.  In this regard, the Board finds the February 2015 VA examiner's opinion most probative of the nexus element as she provided a detailed rationale for her opinion after reviewing the Veteran's claims file.  See Nieves-Rodriguez, supra; Stefl, supra.  In contrast, the November 2001 private opinion was not supported by any rationale.  Specifically, such treatment provider offered no support for the opinion that the Veteran's hearing loss was caused by his military service.  There is also no indication that the private treating source reviewed the Veteran's medical history.  

Conversely, the February 2015 VA examiner, in reaching the conclusion that there was no nexus between the Veteran's military service and his current hearing loss, considered the Veteran's treatment history as documented in the claims file and took into account the evidence of record to support the conclusion reached.  Rather than simply stating that the Veteran's hearing was normal at entrance and discharge from service, the examiner further noted that there was no significant shift in hearing when considering all of the audiograms during service.  Because the examiner provided a thorough analysis of the evidence of record in forming an opinion, the Board finds the February 2015 VA opinion as to nexus to be the most probative.  Thus, the preponderance of the evidence is against a finding of nexus between the Veteran's military service and current disability.  

Furthermore, to the extent that the Veteran has alleged a continuity of bilateral hearing loss since military service, the Board finds that such statements are inconsistent with his July 1972, completed at the time of his reenlistment into the Naval Reserves, and February 1973, completed during his Reserve service, Reports of Medical History wherein he specifically denied hearing loss as well as the accompanying audiograms, which revealed normal hearing.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss symptomatology since service to be inconsistent with the contemporaneous evidence of record as well as his prior statements.  Therefore, the Board finds such statements to be not credible.  Moreover, the clinical evidence of record fails to show that bilateral hearing loss manifested until February 1991, nearly twenty years after service.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the Veteran's statements linking his military service, to include noise exposure, to his current bilateral hearing loss.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to attribute his hearing loss to any instance of his military service.  He has not demonstrated that he is an expert in determining the etiology of hearing loss and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

The Veteran's statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his bilateral hearing loss and his opinion on such matter is not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).     

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


